09/08/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 18-0702



                             No. DA 18-0702

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

BENJAMIN LEE ROSE,

           Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until October 14, 2020, to

prepare, file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                September 8 2020